
	

114 HR 529 : To amend the Internal Revenue Code of 1986 to improve 529 plans.
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 529
		IN THE SENATE OF THE UNITED STATES
		February 26, 2015ReceivedApril 16, 2015Read twice and referred to the Committee on FinanceAN ACT
		To amend the Internal Revenue Code of 1986 to improve 529 plans.
	
	
		1.Findings and purpose
 (a)FindingsCongress finds the following: (1)When the Economic Growth and Tax Relief Reconciliation Act of 2001 became law, the tax treatment of section 529 college savings plans was changed so that qualified distributions were no longer taxed as income. The favorable tax treatment of college savings plans was made permanent with the passage of the Pension Protection Act of 2006.
 (2)Section 529 college savings plans empower middle-class families to accumulate savings to offset the rising costs of attending college.
 (3)The latest data from the College Savings Plan Network shows that there are 11.83 million 529 accounts open throughout all 50 states, which represent $244.5 billion in total assets. The average 529 account size is $20,671.
 (4)States that sponsor 529 college savings plans have taken steps to ensure these plans are a tool that all families can use to save for college, including setting minimum contributions as low as $25 per month to encourage participation by families of all income levels.
 (5)The President’s fiscal year 2016 Budget proposes raising taxes by taxing certain future distributions made from 529 college savings plans.
 (6)The tax proposed by the President would discourage the use of 529 college savings plans, requiring families and students to take on more debt.
 (7)Purchase of a computer represents a significant higher education expense and therefore should be eligible for qualified distributions under 529 college savings plans.
 (b)PurposeIt is the purpose of this Act to— (1)enact policies that strengthen 529 college savings plans; and
 (2)make 529 plans more modern, consumer-friendly, and responsive to the realities faced by students today.
				2.Computer technology and equipment permanently allowed as a qualified higher education expense for
			 section 529 accounts
 (a)In generalSection 529(e)(3)(A)(iii) of the Internal Revenue Code of 1986 is amended to read as follows:  (iii)expenses for the purchase of computer or peripheral equipment (as defined in section 168(i)(2)(B)), computer software (as defined in section 197(e)(3)(B)), or Internet access and related services, if such equipment, software, or services are to be used primarily by the beneficiary during any of the years the beneficiary is enrolled at an eligible educational institution..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014. 3.Elimination of distribution aggregation requirements (a)In generalSection 529(c)(3) of the Internal Revenue Code of 1986 is amended by striking subparagraph (D).
 (b)Effective dateThe amendment made by this section shall apply to distributions after December 31, 2014. 4.Recontribution of refunded amounts (a)In generalSection 529(c)(3) of the Internal Revenue Code of 1986, as amended by section 3, is amended by adding at the end the following new subparagraph:
				
 (D)Special rule for contributions of refunded amountsIn the case of a beneficiary who receives a refund of any qualified higher education expenses from an eligible educational institution, subparagraph (A) shall not apply to that portion of any distribution for the taxable year which is recontributed to a qualified tuition program of which such individual is a beneficiary, but only to the extent such recontribution is made not later than 60 days after the date of such refund and does not exceed the refunded amount..
			(b)Effective date
 (1)In generalThe amendment made by this section shall apply with respect to refunds of qualified higher education expenses after December 31, 2014.
 (2)Transition ruleIn the case of a refund of qualified higher education expenses received after December 31, 2014, and before the date of the enactment of this Act, section 529(c)(3)(D) of the Internal Revenue Code of 1986 (as added by this section) shall be applied by substituting not later than 60 days after the date of the enactment of this subparagraph for not later than 60 days after the date of such refund.
				
	Passed the House of Representatives February 25, 2015.Karen L. Haas,Clerk
